Exhibit 10.3

 

CONSULTING AGREEMENT

 

Kathryn L. M. Spere

 

This Consulting Agreement (“Agreement”) is made this 28th day of October, 2002,
between PACIFIC NORTHWEST BANCORP (“Pacific”), PACIFIC NORTHWEST BANK and
KATHRYN L. M. SPERE.

 

RECITALS

 

A.    Pacific and Pacific Northwest Bank have entered into a Plan and Agreement
of Merger (“Plan”) with Bank of the Northwest, pursuant to which Bank of the
Northwest will merge into Pacific Northwest Bank (“Merger”).  Ms. Spere is
presently Executive Vice President of Bank of the Northwest, and her employment
in that capacity will terminate on the effective date of the Merger.

 

B.    Following the Merger, Pacific and Pacific Northwest Bank (hereinafter
referred to jointly as “Pacific” unless Pacific Northwest Bank is specifically
mentioned) desire to retain Ms. Spere as a consultant, and Ms. Spere wishes to
perform such services.  (Ms. Spere is referred to hereinafter as “Consultant.”)

 

NOW, THEREFORE, in consideration of the mutual covenants herein recited, the
sufficiency of which is hereby acknowledged, the parties agree as follows:

1.     Effective Date and Term.


A)                 EFFECTIVE DATE.  THIS AGREEMENT TAKES EFFECT ON THE EFFECTIVE
DATE OF THE MERGER(“EFFECTIVE DATE”).


B)                 TERM.  THE TERM OF THIS AGREEMENT (“TERM”) IS THIRTY (30)
MONTHS, BEGINNING ON THE EFFECTIVE DATE.


C)                 EMPLOYMENT STATUS.  DURING THE TERM CONSULTANT SHALL BE AN
EMPLOYEE OF PACIFIC NORTHWEST BANK.


D)                 OFFICE.  CONSULTANT WILL HAVE NO SPECIFIC OFFICE FOLLOWING
THE MERGER BUT WILL HAVE ACCESS TO AN OFFICE AT THE FORMER MAIN OFFICE OF BANK
OF THE NORTHWEST (600 PIONEER TOWER, 888 S.W. FIFTH AVENUE, PORTLAND OREGON),
AND NECESSARY SUPPORT STAFF WILL BE AVAILABLE TO HER TO PERFORM THE DUTIES
ASSIGNED TO HER UNDER THIS AGREEMENT.

 

2.     Compensation.  For and in consideration of the consulting services to be
performed by Consultant, and the further covenants and agreements made by her
under this Agreement, Pacific shall:


A)                 PAY TO CONSULTANT BASE MONTHLY COMPENSATION OF $6,425 PAYABLE
IN ACCORDANCE WITH PACIFIC NORTHWEST BANK’S REGULAR PAYROLL SCHEDULE
(“COMPENSATION”).


B)                 GRANT TO CONSULTANT AN OPTION TO PURCHASE 6,000 SHARES OF
COMMON STOCK OF PACIFIC NORTHWEST BANCORP, WHICH OPTION WILL BE GRANTED ON OR
BEFORE DECEMBER 31, 2003, SUBJECT TO THE TERMS AND CONDITIONS OF THE 1993
AMENDED AND RESTATED STOCK OPTION PLAN.  THE OPTION WILL BE GRANTED AT THE FAIR
MARKET VALUE OF PACIFIC NORTHWEST BANCORP COMMON STOCK ON THE DATE OF THE GRANT,
AND THE OPTION WILL FULLY VEST ON THE DATE OF THE GRANT.


C)                 REIMBURSE CONSULTANT FOR OUT-OF-POCKET EXPENSES REASONABLY
INCURRED BY CONSULTANT IN THE PERFORMANCE OF THE SERVICES UPON CONSULTANT’S
SUBMISSION OF ANY REQUEST FOR REIMBURSEMENT IN A FORMAT CONSISTENT WITH
PACIFIC’S POLICIES FROM TIME TO TIME IN EFFECT.

 


ANY PAYMENTS MADE PURSUANT TO THIS AGREEMENT SHALL BE NET OF (I) ALL AMOUNTS
REQUIRED TO BE WITHHELD FROM SUCH PAYMENTS PURSUANT TO APPLICABLE INCOME TAX,
SOCIAL SECURITY AND UNEMPLOYMENT INSURANCE LAWS AND REGULATIONS, AND (II) SUCH
OTHER AMOUNTS AS ARE WITHHELD FROM SUCH PAYMENTS PURSUANT TO CONSULTANT’S
AUTHORIZATION.

 

--------------------------------------------------------------------------------


 

3.     Benefit Plans.  During the Term of this Agreement, Consultant shall be
entitled to participate in any and all employee welfare and health benefit plans
and other employee benefit plans, including but not limited to qualified pension
plans established by Pacific from time to time for the benefit of all full-time
employees of Pacific.  Consultant shall be required to comply with the
conditions attendant to coverage by such plans and shall comply with and be
entitled to benefits only in accordance with the terms and conditions of such
plans as they may be amended from time to time.  Nothing herein contained shall
be construed as requiring Pacific to establish or continue any particular
benefit plan in discharge of its obligations under this Agreement.

4.     Duties.  Consultant will perform the duties assigned to her from time to
time by the Chief Executive Officer of Pacific and the President of Pacific
Northwest Bank Oregon.  These duties will include, without limitation, the
following:


A)                 CONSULTANT WILL ADVISE AND CONSULT WITH THE CHIEF EXECUTIVE
OFFICER OF PACIFIC AND THE PRESIDENT OF PACIFIC NORTHWEST BANK OREGON ON AN
AS-NEEDED BASIS ONLY ON ISSUES RELATING TO CORPORATE HISTORY, DOCUMENTATION AND
THE OPERATIONS OF BANK OF THE NORTHWEST PRIOR TO THE MERGER.


B)                 CONSULTANT WILL SERVE AS SECRETARY TO THE OREGON ADVISORY
BOARD OF PACIFIC NORTHWEST BANK.


 


DURING THE TERM, CONSULTANT AGREES TO DEVOTE SUCH TIME AS NECESSARY TO DISCHARGE
THE DUTIES ASSIGNED TO HER AND TO USE HER BEST EFFORTS TO PERFORM SUCH DUTIES
FAITHFULLY AND EFFICIENTLY.  HOWEVER, IT IS UNDERSTOOD THAT THE TIME REQUIRED TO
COMPLETE THESE DUTIES WILL BE LIMITED AND STRUCTURED TO PERMIT CONSULTANT TO BE
OTHERWISE EMPLOYED ON A FULL-TIME BASIS. IF THE TIME REQUIREMENTS ARE
SIGNIFICANTLY GREATER THAN CONTEMPLATED, CONSULTANT’S COMPENSATION WILL BE
ADJUSTED BY AGREEMENT BETWEEN PACIFIC AND CONSULTANT.

 

5.     Termination.


A)                 TERMINATION BY PACIFIC FOR CAUSE.  IF, BEFORE THE END OF THE
TERM, PACIFIC TERMINATES CONSULTANT’S EMPLOYMENT FOR CAUSE OR CONSULTANT
TERMINATES HER EMPLOYMENT WITHOUT GOOD REASON (DEFINED BELOW), PACIFIC WILL PAY
CONSULTANT, IN A LUMP SUM, THE COMPENSATION TO WHICH SHE WOULD BE ENTITLED TO
RECEIVE FOR THE BALANCE OF THE TERM UNDER SECTION A).


B)                 OTHER TERMINATION BY PACIFIC.  IF, BEFORE THE END OF THE
TERM, PACIFIC TERMINATES CONSULTANT’S EMPLOYMENT WITHOUT CAUSE OR CONSULTANT
TERMINATES HER EMPLOYMENT FOR GOOD REASON (DEFINED BELOW), PACIFIC WILL PAY
CONSULTANT A LUMP SUM PAYMENT IN AN AMOUNT EQUAL TO THE COMPENSATION SHE WOULD
HAVE RECEIVED FOR THE BALANCE OF THE TERM IF HER EMPLOYMENT HAD NOT TERMINATED,
AND PACIFIC WILL CONTINUE CONSULTANT’S COVERAGE UNDER ALL EMPLOYEE WELFARE AND
HEALTH BENEFIT PLANS AS IN EFFECT ON THE TERMINATION DATE (OR PROVIDE CONSULTANT
WITH EQUIVALENT BENEFITS) THROUGH THE EXPIRATION OF THE TERM.


C)                 DEATH OR DISABILITY.  THIS AGREEMENT TERMINATES (1) IF
CONSULTANT DIES OR (2) IF CONSULTANT IS UNABLE TO PERFORM HER DUTIES AND
OBLIGATIONS UNDER THIS AGREEMENT FOR A PERIOD OF 90 DAYS AS A RESULT OF A
PHYSICAL OR MENTAL DISABILITY ARISING AT ANY TIME DURING THE TERM OF THIS
AGREEMENT, UNLESS WITH REASONABLE ACCOMMODATION CONSULTANT COULD CONTINUE TO
PERFORM HER DUTIES UNDER THIS AGREEMENT AND MAKING THESE ACCOMMODATIONS WOULD
NOT POSE UNDUE HARDSHIP TO PACIFIC.  IF TERMINATION OCCURS UNDER THIS SECTION
5B), CONSULTANT OR HER ESTATE WILL BE ENTITLED TO RECEIVE, IN A LUMP SUM, AN
AMOUNT EQUAL TO THE BALANCE WHICH WOULD BE OWED CONSULTANT UNDER THIS AGREEMENT.


D)                 RETURN OF BANK PROPERTY.  IF AND WHEN CONSULTANT CEASES, FOR
ANY REASON, TO BE EMPLOYED BY PACIFIC, CONSULTANT MUST RETURN TO PACIFIC ALL
KEYS, PASSCARDS, IDENTIFICATION CARDS AND ANY OTHER PROPERTY OF PACIFIC. AT THE
SAME TIME, CONSULTANT ALSO MUST RETURN TO PACIFIC ALL ORIGINALS AND COPIES
(WHETHER IN HARD COPY, ELECTRONIC OR OTHER FORM) OF ANY DOCUMENTS, DRAWINGS,
NOTES, MEMORANDA, DESIGNS, DEVICES, DISKETTES, TAPES, MANUALS AND SPECIFICATIONS
WHICH CONSTITUTE PROPRIETARY INFORMATION OR MATERIAL OF PACIFIC.  THE
OBLIGATIONS IN THIS PARAGRAPH INCLUDE THE RETURN OF DOCUMENTS AND OTHER
MATERIALS WHICH MAY BE IN CONSULTANT’S DESK AT WORK, IN CONSULTANT’S CAR OR
PLACE OF RESIDENCE, OR IN ANY OTHER LOCATION UNDER CONSULTANT’S CONTROL.

 

6.     Definition of “Cause”. “Cause” means any one or more of the following, as
reasonably determined by Pacific:

 

2

--------------------------------------------------------------------------------


 


A)                 WILLFUL MISFEASANCE OR GROSS NEGLIGENCE IN THE PERFORMANCE OF
CONSULTANT’S DUTIES FOR PACIFIC THAT CONTINUES FOR MORE THAN 30 DAYS AFTER
WRITTEN NOTICE TO CONSULTANT SPECIFYING CONDUCT OR OMISSION THAT CONSTITUTES THE
MISFEASANCE OR GROSS NEGLIGENCE.


B)                 CONVICTION OF A CRIME IN CONNECTION WITH HER DUTIES FOR
PACIFIC.


C)                 CONDUCT DEMONSTRABLY AND SIGNIFICANTLY HARMFUL TO PACIFIC, AS
REASONABLY DETERMINED BY THE BOARD OF DIRECTORS OF PACIFIC ON THE ADVICE OF
LEGAL COUNSEL THAT CONTINUES FOR MORE THAN 30 DAYS AFTER WRITTEN NOTICE TO
CONSULTANT SPECIFYING THE HARMFUL CONDUCT.


D)                 CONVICTION OF A FELONY.


E)                 BREACH OF THE COVENANTS SET FORTH IN SECTIONS H) AND I) OF
THIS AGREEMENT.


F)                  NOTWITHSTANDING THE FOREGOING, CONSULTANT WILL NOT BE DEEMED
TO HAVE BEEN TERMINATED FOR CAUSE UNLESS AND UNTIL THERE HAS BEEN DELIVERED TO
CONSULTANT A COPY OF A RESOLUTION DULY ADOPTED BY THE AFFIRMATIVE VOTE OF NOT
LESS THAN THREE-QUARTERS OF THE ENTIRE MEMBERSHIP OF THE BOARD OF DIRECTORS OF
PACIFIC AT A MEETING OF THE BOARD OF DIRECTORS CALLED AND HELD FOR THAT PURPOSE
(AFTER REASONABLE NOTICE TO CONSULTANT AND AN  OPPORTUNITY FOR CONSULTANT,
TOGETHER WITH HER COUNSEL, TO BE HEARD BEFORE THE BOARD OF DIRECTORS), FINDING
THAT IN THE GOOD FAITH OPINION OF THE BOARD OF DIRECTORS, CONSULTANT WAS GUILTY
OF CONDUCT CONSTITUTING CAUSE AS DEFINED ABOVE AND SPECIFYING THE PARTICULARS
FOR SUCH FINDING IN DETAIL.

 

7.     Definition of “Good Reason”.  “Good Reason” means only any one or more of
the following:

Reduction, without Consultant’s consent, of Consultant’s Compensation.


A)                 REDUCTION OR ELIMINATION OF ANY BENEFIT PLAN BENEFITING
CONSULTANT, UNLESS THE REDUCTION OR ELIMINATION IS GENERALLY APPLICABLE TO
SUBSTANTIALLY ALL SIMILARLY SITUATED FULL-TIME PACIFIC EMPLOYEES FORMERLY
BENEFITED.


B)                 THE ASSIGNMENT TO CONSULTANT WITHOUT HER CONSENT OF ANY
DUTIES MATERIALLY INCONSISTENT WITH THOSE SET FORTH IN THIS AGREEMENT.


C)                 THE REQUIREMENT BY PACIFIC THAT CONSULTANT’S EMPLOYMENT BE
BASED AT ANY OFFICE OR LOCATION OTHER THAN THAT SET FORTH IN SECTION B) HEREOF.

8.     Confidentiality.  Consultant will not, after signing this Agreement,
including during and after its Term, use for her own purposes or disclose to any
other person or entity any confidential information concerning Pacific or their
business operations or customers, unless (1) Pacific consents to the use or
disclosure of their respective confidential information, (2) the use or
disclosure is consistent with Consultant’s duties under this Agreement, or (3)
disclosure is required by law or court order.

 

 

9.     Noncompetition.


A)                 PARTICIPATION IN A COMPETING BUSINESS.  DURING THE PERIOD
CONSULTANT IS EMPLOYED BY PACIFIC AS A CONSULTANT AND FOR SIX (6) MONTHS AFTER
CONSULTANT’S EMPLOYMENT WITH PACIFIC TERMINATES, CONSULTANT WILL NOT BECOME
INVOLVED WITH A COMPETING BUSINESS OR SERVE, DIRECTLY OR INDIRECTLY, A COMPETING
BUSINESS IN ANY MANNER, INCLUDING, WITHOUT LIMITATION, AS A SHAREHOLDER, MEMBER,
PARTNER, DIRECTOR, OFFICER, MANAGER, INVESTOR, ORGANIZER, “FOUNDER,” EMPLOYEE,
CONSULTANT, OR AGENT; PROVIDED, HOWEVER, THAT CONSULTANT MAY ACQUIRE AND
PASSIVELY OWN AN INTEREST NOT EXCEEDING 2% OF THE TOTAL EQUITY INTEREST IN ANY
COMPETING BUSINESS.


B)                 NO SOLICITATION. DURING THE PERIOD CONSULTANT IS EMPLOYED
WITH PACIFIC AS A CONSULTANT AND FOR TWELVE (12) MONTHS AFTER CONSULTANT’S
EMPLOYMENT WITH PACIFIC TERMINATES, CONSULTANT WILL NOT DIRECTLY OR INDIRECTLY
SOLICIT OR ATTEMPT TO SOLICIT (1) ANY EMPLOYEES OF PACIFIC, OR ANY OF PACIFIC’S
SUBSIDIARIES, TO LEAVE THEIR EMPLOYMENT OR (2) ANY CUSTOMERS OF PACIFIC, OR ANY
OF PACIFIC’S SUBSIDIARIES, TO REMOVE THEIR BUSINESS FROM PACIFIC OR TO
PARTICIPATE IN ANY MANNER IN A COMPETING BUSINESS.  SOLICITATION PROHIBITED
UNDER THIS SECTION INCLUDES SOLICITATION BY ANY MEANS, INCLUDING, WITHOUT
LIMITATION, MEETINGS, LETTERS OR OTHER MAILINGS, ELECTRONIC COMMUNICATIONS OF
ANY KIND, AND INTERNET COMMUNICATIONS.


C)                 EMPLOYMENT OUTSIDE THE RESTRICTED AREA.  NOTHING IN THIS
AGREEMENT PREVENTS CONSULTANT FROM ACCEPTING EMPLOYMENT AFTER THE END OF THE
TERM OUTSIDE THE RESTRICTED AREA (DEFINED BELOW) FROM A COMPETING BUSINESS, AS
LONG AS CONSULTANT WILL NOT (A) ACT AS AN EMPLOYEE OR OTHER REPRESENTATIVE OR
AGENT OF THE COMPETING BUSINESS WITHIN THE RESTRICTED AREA OR (B) HAVE ANY
RESPONSIBILITIES FOR THE COMPETING BUSINESS’ OPERATIONS WITHIN THE RESTRICTED
AREA.

 

3

--------------------------------------------------------------------------------


 


D)                 COMPETING BUSINESS.  “COMPETING BUSINESS” MEANS ANY FINANCIAL
INSTITUTION (“FINANCIAL INSTITUTION” MEANS A STATE OR NATIONAL BANK, A STATE OR
FEDERAL SAVINGS AND LOAN ASSOCIATION, A MUTUAL SAVINGS BANK, OR A STATE OR
FEDERAL CREDIT UNION), TRUST COMPANY OR MORTGAGE COMPANY (INCLUDING WITHOUT
LIMITATION, ANY START-UP OR OTHER FINANCIAL INSTITUTION, TRUST COMPANY OR
MORTGAGE COMPANY) THAT COMPETES WITH PACIFIC IN THE STATES OF WASHINGTON AND/OR
OREGON (THE “RESTRICTED AREA”).

 

10.   Enforcement.


A)                 PACIFIC AND CONSULTANT STIPULATE THAT, IN LIGHT OF ALL OF THE
FACTS AND CIRCUMSTANCES OF THE RELATIONSHIP BETWEEN CONSULTANT AND PACIFIC, THE
AGREEMENTS REFERRED TO IN SECTIONS H) AND I) (INCLUDING WITHOUT LIMITATION THEIR
SCOPE, DURATION AND GEOGRAPHIC EXTENT) ARE FAIR AND REASONABLY NECESSARY FOR THE
PROTECTION OF PACIFIC’S CONFIDENTIAL INFORMATION, GOODWILL AND OTHER PROTECTABLE
INTERESTS.  IF A COURT OF COMPETENT JURISDICTION SHOULD DECLINE TO ENFORCE ANY
OF THOSE COVENANTS AND AGREEMENTS, CONSULTANT AND PACIFIC REQUEST THE COURT TO
REFORM THESE PROVISIONS TO RESTRICT CONSULTANT’S USE OF CONFIDENTIAL INFORMATION
AND CONSULTANT’S ABILITY TO COMPETE WITH PACIFIC TO THE MAXIMUM EXTENT, IN TIME,
SCOPE OF ACTIVITIES AND GEOGRAPHY, THE COURT FINDS ENFORCEABLE.


B)                 CONSULTANT ACKNOWLEDGES THAT PACIFIC WILL SUFFER IMMEDIATE
AND IRREPARABLE HARM THAT WILL NOT BE COMPENSABLE BY DAMAGES ALONE, IF
CONSULTANT REPUDIATES OR BREACHES ANY OF THE PROVISIONS OF SECTIONS H) AND I) OR
THREATENS OR ATTEMPTS TO DO SO. FOR THIS REASON, UNDER THESE CIRCUMSTANCES,
PACIFIC, IN ADDITION TO AND WITHOUT LIMITATION OF ANY OTHER RIGHTS, REMEDIES OR
DAMAGES AVAILABLE TO IT AT LAW OR IN EQUITY, WILL BE ENTITLED TO OBTAIN
TEMPORARY, PRELIMINARY AND PERMANENT INJUNCTIONS IN ORDER TO PREVENT OR RESTRAIN
THE BREACH, AND PACIFIC WILL NOT BE REQUIRED TO POST A BOND AS A CONDITION FOR
THE GRANTING OF THIS RELIEF.

 

11.   Adequate Consideration.  Consultant specifically acknowledges the receipt
of adequate consideration for the covenants contained in Sections h) and i) and
that Pacific is entitled to require her to comply with these Sections.  These
Sections will survive termination of this Agreement.  Consultant represents that
if her employment is terminated, whether voluntarily or involuntarily,
Consultant has experience and capabilities sufficient to enable Consultant to
obtain employment in areas which do not violate this Agreement and that the
Bank’s enforcement of a remedy by way of injunction will not prevent Consultant
from earning a livelihood.

 

12.   Arbitration.


A)                 ARBITRATION.  AT EITHER PARTY’S REQUEST, THE PARTIES MUST
SUBMIT ANY DISPUTE, CONTROVERSY OR CLAIM ARISING OUT OF OR IN CONNECTION WITH,
OR RELATING TO, THIS AGREEMENT OR ANY BREACH OR ALLEGED BREACH OF THIS
AGREEMENT, TO ARBITRATION UNDER THE AMERICAN ARBITRATION ASSOCIATION’S RULES
THEN IN EFFECT (OR UNDER ANY OTHER FORM OF ARBITRATION MUTUALLY ACCEPTABLE TO
THE PARTIES).  A SINGLE ARBITRATOR AGREED ON BY THE PARTIES WILL CONDUCT THE
ARBITRATION.  IF THE PARTIES CANNOT AGREE ON A SINGLE ARBITRATOR, EACH PARTY
MUST SELECT ONE ARBITRATOR AND THOSE TWO ARBITRATORS WILL SELECT A THIRD
ARBITRATOR.  THIS THIRD ARBITRATOR WILL HEAR THE DISPUTE.  THE ARBITRATOR’S
DECISION IS FINAL (EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED BY LAW) AND BINDS
THE PARTIES, AND EITHER PARTY MAY REQUEST ANY COURT HAVING JURISDICTION TO ENTER
A JUDGMENT AND TO ENFORCE THE ARBITRATOR’S DECISION.  THE ARBITRATOR WILL
PROVIDE THE PARTIES WITH A WRITTEN DECISION NAMING THE SUBSTANTIALLY PREVAILING
PARTY IN THE ACTION.  THIS PREVAILING PARTY IS ENTITLED TO REIMBURSEMENT FROM
THE OTHER PARTY FOR ITS COSTS AND EXPENSES, INCLUDING REASONABLE ATTORNEYS’
FEES.


B)                 GOVERNING LAW.  ALL PROCEEDINGS WILL BE HELD AT A PLACE
DESIGNATED BY THE ARBITRATOR IN KING COUNTY, WASHINGTON.  THE ARBITRATOR, IN
RENDERING A DECISION AS TO ANY STATE LAW CLAIMS, WILL APPLY WASHINGTON LAW.


C)                 EXCEPTION TO ARBITRATION.  NOTWITHSTANDING THE ABOVE, IF
CONSULTANT VIOLATES SECTION H) OR I) , PACIFIC WILL HAVE THE RIGHT TO INITIATE
THE COURT PROCEEDINGS DESCRIBED IN SECTION B), IN LIEU OF AN ARBITRATION
PROCEEDING UNDER THIS SECTION C) PACIFIC MAY INITIATE THESE PROCEEDINGS WHEREVER
APPROPRIATE WITHIN WASHINGTON STATE; BUT CONSULTANT WILL CONSENT TO VENUE AND
JURISDICTION IN KING COUNTY, WASHINGTON.

 

13.   Miscellaneous Provisions.


A)                 DEFINED TERMS.  CAPITALIZED TERMS USED AS DEFINED TERMS, BUT
NOT DEFINED IN THIS AGREEMENT, WILL HAVE THE MEANINGS ASSIGNED TO THOSE TERMS IN
THE PLAN.

 

4

--------------------------------------------------------------------------------


 


B)                 ABANDONMENT OF THE MERGER.  IF THE PLAN TERMINATES BEFORE THE
EFFECTIVE DATE, THIS AGREEMENT WILL NOT BECOME EFFECTIVE AND WILL BE VOID.


C)                 ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE
UNDERSTANDING BETWEEN THE PARTIES CONCERNING ITS SUBJECT MATTER AND SUPERSEDES
ALL PRIOR AGREEMENTS.


D)                 REVIEWED WITH INDEPENDENT COUNSEL/CONSTRUCTION OF AGREEMENT. 
EACH PARTY HAD THE OPPORTUNITY TO REVIEW THIS AGREEMENT WITH LEGAL COUNSEL OF
THEIR CHOOSING, AND THIS AGREEMENT IS THE OUTCOME OF THAT REVIEW PROCESS. THIS
AGREEMENT HAS BEEN ENTERED INTO AFTER NEGOTIATION AND REVIEW OF ITS TERMS AND
CONDITIONS BY PARTIES UNDER NO COMPULSION TO EXECUTE AND DELIVER A
DISADVANTAGEOUS AGREEMENT.  THIS AGREEMENT INCORPORATES PROVISIONS, COMMENTS AND
SUGGESTIONS PROPOSED BY BOTH PARTIES.  NO AMBIGUITY OR OMISSION IN THIS
AGREEMENT SHALL BE CONSTRUED OR RESOLVED AGAINST ANY PARTY ON THE GROUND THAT
THIS AGREEMENT OR ANY OF ITS PROVISIONS WAS DRAFTED OR PROPOSED BY THAT PARTY.


E)                 BINDING EFFECT.  THIS AGREEMENT WILL BIND AND INURE TO THE
BENEFIT OF PACIFIC’S AND CONSULTANT’S HEIRS, LEGAL REPRESENTATIVES, SUCCESSORS
AND ASSIGNS.


F)                  LITIGATION EXPENSES.  IF EITHER PARTY SUCCESSFULLY SEEKS TO
ENFORCE ANY PROVISION OF THIS AGREEMENT OR TO COLLECT ANY AMOUNT CLAIMED TO BE
DUE UNDER IT, THIS PARTY WILL BE ENTITLED TO REIMBURSEMENT FROM THE OTHER PARTY
FOR ANY AND ALL OF ITS OUT-OF-POCKET EXPENSES AND COSTS INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS’ FEES AND COSTS INCURRED IN CONNECTION WITH THE
ENFORCEMENT OR COLLECTION.


G)                 WAIVER.  ANY WAIVER BY A PARTY OF ITS RIGHTS UNDER THIS
AGREEMENT MUST BE WRITTEN AND SIGNED BY THE PARTY WAIVING ITS RIGHTS.  A PARTY’S
WAIVER OF THE OTHER PARTY’S BREACH OF ANY PROVISION OF THIS AGREEMENT WILL NOT
OPERATE AS A WAIVER OF ANY OTHER BREACH BY THE BREACHING PARTY.


H)                 ASSIGNMENT.  THE SERVICES TO BE RENDERED BY CONSULTANT UNDER
THIS AGREEMENT ARE UNIQUE AND PERSONAL.  ACCORDINGLY, CONSULTANT MAY NOT ASSIGN
ANY OF HER RIGHTS OR DUTIES UNDER THIS AGREEMENT.


I)                  AMENDMENT.  THIS AGREEMENT MAY BE MODIFIED ONLY THROUGH A
WRITTEN INSTRUMENT SIGNED BY ALL PARTIES.


J)                  SEVERABILITY.  THE PROVISIONS OF THIS AGREEMENT ARE
SEVERABLE.  THE INVALIDITY OF ANY PROVISION WILL NOT AFFECT THE VALIDITY OF
OTHER PROVISIONS OF THIS AGREEMENT.


K)                 GOVERNING LAW.  THIS AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH WASHINGTON LAW, EXCEPT TO THE EXTENT THAT CERTAIN
MATTERS MAY BE GOVERNED BY FEDERAL LAW.

 

 

PACIFIC NORTHWEST BANCORP

 

 

 

 

 

By:

/s/ Patrick M. Fahey

 

 

Patrick M. Fahey, President and CEO

 

 

 

PACIFIC NORTHWEST BANK

 

 

 

 

 

By:

/s/ Patrick M. Fahey

 

 

Patrick M. Fahey, President and CEO

 

 

 

 

 

 

/s/ Kathryn L.M. Spere

 

KATHRYN L. M. SPERE

 

5

--------------------------------------------------------------------------------